OFFICE   OF   THE    ATTORNEY            GENERAL         OF TEXAS
                             AUSTIN




Sonor4bl4 A. P. Al.li40a
County Attorney
Kerr oounty
lw-rrulo,   Toma
904r sir;                         opblon no.           0-6560      4




                                                             o bo held on



                                                        kr     ot nocnt  bat.4
                                                                on the &bore
                                                your lottar 44 r0110w4t

                                             41    oourt oi K4rr
                                             hat    I write your
                                        n th4 10g41ity or
                                  I' oourt 4pproprirtlng
                                   g0110ni ma8   0f tb
                                  urp044 of p4yiq 44larlos
                   244     of     4    suprrlsed         phygrouaa
                       rponoozwd by th4 oity, rohool
                   0    orgmlse        tiona.
              .Tho oemi&~lonarm* court ha8 rurthsr
        reqieated t&at Z obtain your opinion le to
        th4 i0g4iity   0r         th0      4xp0tditm          or   i4b0n0~
        from  th4 ~4n4x-41            runafor th4 4xpn80               0r
        ban6 oonoertm to              bo
                            hold 04 the publlo
        rqusro during th4 8w44r montha.r
        It  ia ~411 srtabliraed     !n tLi4 dtato that Vi.   county
oom4l4413Aerr* oourt     has oaly iuob ruthority 44 18 l   xpri44ly
00nr8rrcta or a4c48aarily     tnplisd upon it by th4 COASt,$tUtiOn
44~ l4 tut08  0r tub     st4 t0.                         #T’

           tb    In
               4434 of Pdu4Sd4 County V. JWAingS,   (CfV. APR.)
33 j.      if.
         585, tho oourt hold that oountl48 are ooolponrnt Forts
of th4 State 4nd h4r4 no poworr or butler 4xo8pt  thors  rhloh
an3     sot      forth rnd brrin0a in the Con8titutim
                                                 4Ad sktutrr.
,rhe    rtrtutorI've olrrrly drfinrd the pomrr, prmoribed    tho
dut.148,   8~4 inp084d th4 114bilitiO8 Of tho o08IQiSSiOAsrS'
oourt    - the a8Qiua through rhioh tho ditfermt  oountiar @et -
ana rr~a thoro rktukl                       must      eon8    all th@ 8UthOritieS                To8kd
iA tho 00Ullti48.

                 In U       %x48        Jurirprudmoe,            Section           37, pp 5664-565, wo
find th. iol.bminf$ Lan@uigoI
                        '9. . . . Coami8~lon*rs~   oourtr 4r4 oourtr
                 of ll.dtOd   jUAsdlOtl~,     in bh8t their 4uthOrity
                 rxtoaba only to a4tt4rr    prt4inin to the g4n4r4l
                 neILfare     of    their        rerpotiro oount f 48 and that
                   their power8 4n               only thorn rxpe8sl.y or lapllodly
                 oonfrmd   upon thar   by 14r,   - that   14, by thm con-
                 8titUtiOA End StEtUtOS Or thi8 8klt8.         , .”   (at-
                 LA&ISUA Fe or rhOtriO    Li&ht   Ceaiprw    v. Keena~,
                 30 3, if.88 8; :uu couty      V. 'JurLit0n     273 8. vt.
                 2921    Terplo         Luber      Company       T.    Oomli8rloA44rr*
                 Court      or Sabine           County,.~exsg,             239 5; 1. 668;
                 tit 0r Breokenridgo i. St4ph4ns county
                 (2af 405~ mm-4  V. bf0min44 cotay,   275’sYrf*4%~
                 Seward fr Balls County, 2&6 Y, ‘d, 728; 4nd other
                 o448r).

                   d. h4T4 bibsA unebla t0 S&id 44 OOA8titUtiOAEl Or
statutory            4uthority rhioh would 8uthorize th8 oozimisslonarr*
00ut     or        4   oounty      to    0~~~26      ooimty      runa8       for     the   jwpo848
rot     out abow.

                 xn ~14~      or    the ran           ing,    it      i8    tha     0pini0n    0r.tai8
d4pmrtmat that tha eomai~ar oners* court   or Kerr    county     is
not luthorlrod to a s kl sxp8ndltturr rroa tho tinrnl       lucid                                        to
p4y 4414rior End 8xpen4cr   in oonnsotion with a ruprrri44d
playigouad             progrra      rpon8orad         by   the oity, rrhool and ai*14
;iOA. A*   ?. filiSOA,    !@e. 3


Org4AiS4t~OA8,     Or t0 J0y 4Xp4A488    iAOid8At   t0 holding ,b,4nd
OOnO0rtSon the      publie  rquere,
                                                             $,'
           84 trust bat   w4 hev4 r4tl8f4otorily     anawerrd your
inquiry.




                                        BY
JAilLJ
                                                          A88iStEAt